DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 112 Rejection
In light of the amendments made to claims 5-7, the rejections of claims 5-7 under 35 U.S.C. 112(b) has been withdrawn. 

Prior Art Rejection 
The Applicant’s arguments regarding the rejection of claims 1 and 15 have been considered but is not persuasive.
In regards to claim 1, the Applicant argues that Butler does not teach the limitation “and wherein the opposing ends of the collapsible guide member slide along the first and second ramped surfaces, respectively, in a radially inward direction to the radially collapsed orientation in response to the upper ramp shifting axially away from the lower ramp." And further states that “Butler appears to disclose having the collet fingers 310 fixed at one end to the compression ring 308 and at the other end to the bullnose tip 304 such that actuating the compression ring may bow the collet fingers. As such, Butler appears to be silent regarding having opposing ends of a collapsible guide member slide along first and second ramped surfaces.”
However, the above limitation is written much more broadly than how the Applicant intends the limitation to be interpreted. The limitation does not further define that the sliding action entails separate elements, i.e. the opposing ends slide relative to the first and second ramped surfaces. Butler discloses the above limitation because the collet fingers 310 slide in conjunction with the upper and lower ramped surfaces (308 and the lower ramp (labeled below))  to a collapsed orientation when the upper ramp 308 axially shifts away from the lower ramp (Fig. 4A, B).

    PNG
    media_image1.png
    585
    911
    media_image1.png
    Greyscale

				Figure 4A (annotated)

In regards to claim 15, the Applicant argues that the Butler reference does not teach “wherein the collapsible guide member is actuated to the radially collapsed orientation for the collapsible bullnose assembly to travel into the lateral liner positioned within the lateral wellbore of the multi-lateral well, and wherein the collapsible guide member actuates to the radially collapsed orientation in response to contact with the lateral liner.”
However, the claim does not further define what the action of “the collapsible guide member actuates to the radially collapsed orientation in response to contact with the lateral liner” entails, i.e. the collapsible guide member contacting a shoulder element within the liner which forces the collapsible guide to radially collapse. The above the limitation is written much broadly than how the Applicant intends the limitation to interpreted. As such, Butler teaches the above limitation because the bullnose assembly 300 is user operated such that the diameter of the bullnose assembly can be controlled via application of fluid pressure. Therefore, the bullnose assembly 300 is at least configured to be actuated to a radially collapsed orientation in a lateral liner with the removal of fluid pressure (pp[0031]).
The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (U.S. Publication No. 20160245046).
In regards to claim 1, Butler teaches a collapsible bullnose assembly (300/400; Fig. 3A, B, 4A, B), comprising:
 a mandrel (as shown below in the annotated version of Fig. 4A);
 a bullnose (304 and 404) secured to a distal end of the mandrel (as shown below); 
a lower ramp (as shown below) disposed about the mandrel adjacent the bullnose (304 and 404) and having a first ramped surface (the lower ramp has a ramped surface (1st ramped surface) as shown below); 
an upper ramp (308; Fig, 4A. Note that the claim does not include specific detail as to what a ramped structure must entail. Therefore, the limitation is being read broadly.) slidably disposed about and releasably secured to the mandrel (the compression 308 slides about the mandrel upon being acted upon (released); pp[0025]) the upper ramp having a second ramped surface axially offset from the first ramped surface (the step structure at 320 is the “ramped surface” based on at least paragraph [0023] of the instant specification which discloses that “ramped surfaces 206, 220 may include variable slopes”.); and
 a collapsible guide member (310) having opposing ends initially supported on the first ramped surface (as shown below) and second ramped surface (step structure at 320) and protruding in a radially outward direction (Fig. 4B) with respect to the bullnose (304/404), wherein the collapsible guide member is actuatable to a radially collapsed orientation (Fig. 4A) in response to axially shifting the upper ramp (308) along the mandrel to a released position away from the lower ramp (when the compression ring 308 shifts away from the lower ramp, the collet fingers 310 are in a radially collapsed orientation; Fig. 4A,B, pp[0031]).

    PNG
    media_image1.png
    585
    911
    media_image1.png
    Greyscale

				Figure 4A (annotated)
, and wherein the opposing ends of the collapsible guide member (the ends of 310 attached to 308 and the lower ramp (labeled above; Fig. 4A) slide along the first and second ramped surfaces, respectively, in a radially inward direction to the radially collapsed orientation in response to the upper ramp shifting axially away from the lower ramp (the collet fingers slide in conjunction with the ramped surfaces to a collapsed orientation when the upper ramp 308 axially shifts away from the lower ramp; Fig. 4A, B).

In regards to claim 15, Butler teaches a multilateral wellbore system, comprising: 
a deflector assembly (112; Fig. 1, 2A, 5B, 6B) positioned within a main bore (102) of a multi-lateral well (Fig. 7), the deflector assembly comprising a deflector face angled (120) toward a lateral wellbore of the multi-lateral well (104; pp[0021]); 
a lateral liner  (108) positioned within the lateral wellbore (104; Fig. 1) of a multi-lateral well (Fig. 7); and 
a collapsible bullnose assembly (300/400; Fig. 3A, B, 4A, B) directed, via the deflector assembly, into the lateral wellbore and driven to travel into the lateral liner (upon encountering the deflector 112 in the actuated configuration, the bullnose assembly 300 slidingly engages the ramped surface 120 which serves to deflect the bullnose assembly 300 into the second channel 116b and subsequently into the lateral bore 104; pp[0045]), the collapsible bullnose assembly comprising: 
a mandrel (as shown below in the annotated version of Fig. 4A);
 a bullnose (304 and 404) secured to a distal end of the mandrel (as shown below); 
a lower ramp (as shown below) disposed about the mandrel adjacent the bullnose (304 and 404) and having a first ramped surface (the lower ramp has a ramped surface (first ramped surface) as shown below); 
 an upper ramp (308; Fig, 4A. Note that the claim does not include specific detail as to what a ramped structure must entail. Therefore, the limitation is being read broadly.) slidably disposed about and releasably secured to the mandrel (the compression 308 slides about the mandrel upon being acted upon (released); pp[0025]) the upper ramp having a second ramped surface axially offset from the first ramped surface (the step structure at 320 is the “ramped surface” based on at least paragraph [0023] of the instant specification which discloses that “ramped surfaces 206, 220 may include variable slopes”.), wherein the upper ramp (308) is moveable from a secured position to a released position away from the lower ramp (when the compression ring 308 shifts away from the lower ramp, the collet fingers 310 are in a radially collapsed orientation; Fig. 4A,B, pp[0031]);  and 
a collapsible guide member (310) having opposing ends supported on first ramped (as shown below) and second ramped (step structure along 320) surfaces 
having opposing ends initially supported on the first ramped surface (as shown below) and upper ramp (308) and expanded in a radially expanded orientation in the secured position (Fig. 4B), wherein the collapsible guide member is actuatable to a radially collapsed orientation in response to axially shifting the upper ramp along the mandrel to the released position (when the compression ring 308 shifts away from the lower ramp, the collet fingers 310 are in a radially collapsed orientation; Fig. 4A,B, pp[0031]), and wherein the collapsible guide member is actuated to the radially collapsed orientation for the collapsible bullnose assembly to travel into the lateral liner positioned within the lateral wellbore of the multi-lateral well(upon encountering the deflector 112 in the actuated configuration, the bullnose assembly 300 slidingly engages the ramped surface 120 which serves to deflect the bullnose assembly 300 into the second channel 116b and subsequently into the lateral bore 104; pp[0045]), and wherein the collapsible guide member actuates to the radially collapsed orientation in response to contact with the lateral liner (The bullnose assembly 300 is user operated such that the diameter of the bullnose assembly can be controlled via application of fluid pressure. Therefore, the bullnose assembly 300 is at least configured to be actuated to a radially collapsed orientation in a lateral liner with the removal of fluid pressure; pp[0031]).

    PNG
    media_image1.png
    585
    911
    media_image1.png
    Greyscale

				Figure 4A (annotated)
	

Allowable Subject Matter
Claims 19-20 are allowed.
The closest prior art that reads on claim 19 is Butler et al. (U.S. Publication No. 20160245046).
In regards to claim 19, Butler teaches the generic steps of introducing a collapsible bullnose assembly ( (300/400; Fig. 3A, B, 4A, B) into a main bore (102; pp[0024]) of a multi-lateral wellbore (Fig. 7), wherein the collapsible bullnose assembly includes a mandrel (as shown below), lower ramp with a first ramped surface (as shown below), and an upper ramp (308) slidably disposed around and releasably secured (Fig. 4A, B) to the mandrel, the upper ramp having a second ramped surface (step structures along 320).

    PNG
    media_image1.png
    585
    911
    media_image1.png
    Greyscale

				Figure 4A (annotated)
However, Butler is silent regarding features such as a no-go shoulder of the lateral liner that blocks the collapsible bullnose assembly from passing into the lateral liner, a first shear member that secures the collapsible guide member to the upper ramp in the radially expanded orientation and a second shear member that secures the upper ramp to the mandrel in a secured position. It would not be obvious to one of ordinary skill in the art to modify the bullnose assembly of Butler with the claimed features. 
Allowable Subject Matter
Claims  2-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                             

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676